226 Md. 666 (1961)
174 A.2d 436
PERKERSON
v.
DIRECTOR OF PATUXENT INSTITUTION
[App. No. 19, September Term, 1961.]
Court of Appeals of Maryland.
Decided October 19, 1961.
Before HENDERSON, HAMMOND, HORNEY, MARBURY and SYBERT, JJ.
PER CURIAM:
In this case Perkerson petitioned the court below for redetermination of his status as a defective delinquent. Counsel was appointed upon his affidavit that he was without funds, and he elected trial before the court. After a hearing, he was found to be still a defective delinquent and recommitted. He noted an appeal, which the court treated as an application for leave to appeal under Code (1960 Supp.), Art. 31B, sec. 11. There was no attempt, however, to comply with Maryland Rule 894-2 (a), which provides: "The application shall contain a concise statement of the reasons why the order should be reversed or modified, and shall include a list of the errors allegedly committed by the lower court." In the absence of any specification of errors, there is nothing before us to review.
Application denied.